I
                                                                430




         OFFICE OF THE AnhNEY   GENERAL OF     TEXAS

                          AUSTIN




Boardor Dirootora
Tana Collsgr of Arts k Induatri~
Ilin~;mill.r,
           Texae
xmar Slrat




                                           allege of A and
                                           under ths iaotn




                                    GorsrnorO*Danlelundertook
                                    l&fir4for the DUrpOSO Oi
                                   rred sxietsa on Juns 65,
                                 g lsttsr of appointmentto

                        -ia\Psen---~---




             "I 89 to&x appointingthe r0ii0ring
        00 Member8 or tt433306rd.0r Bwmtr 0r Tsxam
        col.lrgeor Art8 and Imlu$trie# at r%wevlllr,
        ror six year termq $0 srplrr Jun6 20, 1947r
                        -1
    Bert3 or Direotors,Texss Colls~eof Arts diIndustries,pags t
                            ..

                OYorrl.8Robe&, Victor18
                 H. S. Wltts, CorpusChrfsti
                 Cal, Mrs. J, E, King, San Antonio    _
               'Tleassissue the above oommlsslonsat
i         your earliest opportunIt7,
                                  "Slnoenly yours,
                                  /s&l/ W. Leo OQsnlel
                                   Oersrnorof TOZBS.~
               Subsequently,on J\rlyZ9, 1941, this dapartmanthala
    In opinionNo. O-3384 that the terms of members or this Board
    oomnmnoad and terminated as OS September1 whereroreno vaoan-
    ales would sxlst on the Beard a8 of June 84. No other action
    with regard to the matter was taken by CovernorOQDaniel.
              On Au.gmt 4, 1941, Governor O%~nlsl assumedtit.8
    ofrlos of United states Senator,therebyvaoatlngthe orfior
    or Covernoran4 LieutenantGovernor Coke Stevensonbecame
    Governoror Taxas.
             ve are advised that the lniormalrsoordsor the
I   Seorstaryor state lndloatsathat t4m tsm~ 0r 0rrl00 ot the
   threr dlr6otorslnrolraderplrrdon Jtms 25, 194l, and that
:. CorernorOQanlelw~s so lnfonaeb; The bovamor u&art&ok
   to appointnr. Roberts,Mr. mitt =a lm. xlng to six-yesr
   tmns ending June Sb; 1947. ObvlOUrlyfor a six-yearterm
   to end June 25, 1947, it must oonunsnos
                                         on June 85, 1941.
   The Gotsrner~s letter 0r ap ointmentdsmonstrat~san intent
   to tillvaoanols8Whloh ha irun& 6xlstWl   on J&H 25, IOU,
   at whloh time he wss OOV6rnWe It nauld oppose the express
   languageof the appointmentlstter~-to~sathat he purpcssb
   ~~rr~lll~~nolr8 on the Boardwhloh woup d arise on Septem-
          ,      .
             ~~oonsequenoe,we (Lonot belirve that ths faots
    warrantthe oonoluslonthat Governor OQanlel lntendeato
    mke ths a pointmentsinvolvedas of Sepbmber 1, if the
             f 5 should be iOr any reason 1nafiectlVeas Of
    appointmen
    June Zb. Yoreover,It 1s doubtfulif an appointmentexpressly
    rslatsd.toa purportedvacanoyon a prior date would oon-
    rtituts as a matter 0r law, a mid appointixntto a
    prospeo$lteaotual Vaoanoy on a later date,
.I,. +i
Jo   Board Oi Dlrsotors,TOW! Colle&eor Arte & Industries,m~s 3
                                                                  4.32




               Ii, however,the appofntnontsunder :avlenbs re-
     ~~varded
            as lntsndsdfor, an4 stisotivsas of, September1 it
     is cur opinion that they would none the lass br Inefrectfts.
               Upon the questionof prospectivea polntnents,
                                                 es surs to occur
     lrorc appolntmmts in advancs to fill vccaqoi!
     subssquentlyin publlo olrloea,  them Is u#anlnlty or apin-
     Ion among the o:urts that suoh eppolntmnts are Invalidii
     the tann ai the ofilce fillad OSMOt be& until tho tom
     of the agpolntln~ymer an4 the power to apaolnt.havsax-
     gdred.
                 It was deolnrodby tha Sugrom Court of Alabarra
     la Oberbaue v.   State,   173 Ala. 4E3, 55 So. 8C8, 9028
                *&e have oarefullyoxrrnlned   the cuthorl-
          ties on this pro~osltlon,and, as th:!reIs co
          ~~tcrlalo;~dllota-::ong    thsz, It Is zot naow-
          sary to hnre roproduoetb:rslr   Ian@%-a or rea-
          eonlnl, Tncp clearly 5ert.15 the lnw to the
          0rr00t that the appointingsower or,:.nnot  fora-
          atoll.the ri ~.hts  nn4 ?roro:$ntivnsof Its mm
          aucowwor   by a-.pointln~  auooeasom to 0friOflm
          whose otrloielterms sXplr0oontsm;~oranooua-
          ly with or altar the sx?imt.ionof the tern
          of the n?poIntlng,?bwsr;    but whore, by law
          or porsonslaotion, the ol'fioe to t:efilledby
          appointmentvxnt bsooma vnoant by the ex-
          PiratIonof the lnouabezd'stann or by his
          withdrawalduring the tmn oi the epi‘oint-
          llr~;wwem,a prom~eotlveappol:it?.ant    thnre-
          to, if not forbiddenby law, zsy be zade at
          ;l;~qmlant sermon before the aotilr.1    erpira-
                  Xsohsn on imbllo Off1085 an4 Ofrlosrs,
          ! !$I Throop on Publlo Offloers, I 92; 28 k.
           . 2, ;Pnay.Lnw, 347 29 CYO. 1373; SlititOX
          ml, *&rrls v. 3ullivan 01 Ohio St. 79, 90
          N. 5. 146, Et L. R. A. IN. 3.) 514, ou.4riots;
          Stnts sx rd. Mltnay v. Van Buskirk,40
          1;.J. IA%W, 463; State ex rsl. Child% v.
          O'Leary,64 t.'dM. EC7, 66 11, viii.264.  And
          this ws hold to be the law,"

               In aceor& nro tha Non York C~SRS of 2eoAdev+ Fitz-
                 N, y. 269, 73 f:.::.53, fml Town0 v. Fortor,1%
     ...~mlfl, 180
     kgps1bts IiivisIon 717, l..l3
                                 ::.Y. Su>, 72s. In the first
     oaae the Court of Appeal?Bpidl
Board OS Direotors,Tsxaa,Colle:!e
                                ‘ofArts & Industrlas,Pago 4


         *. . , An appointmentto officein antf-
    olpationof a vaoancythereinis good only in
    oaee the offloor aeakia the eppointmnt lr
    still in offlccwhen the vecanoy occurs.”
         To tho sam ofteotem the Ohio oases of Stats T.
Caen, 98 Ohio State 277, 117 1:.E. 238, and State v. Sulll-
ran 81 Ohio Btete 76, 30 FJ.X. 145. In the first oesa
mentloned, it yyesdoclared~
          ”. . . It hem generallybeen held that the
     appointingpower bar lull authorityto antlol-
     pet0 vecanoieain its ep olt&nsnts. This legal
     prinol al, however, la 1!mlted in that suoh
     veeanole
            as, whetter by reslgnatlonor en,plra-
     tion of terzn,mmt ocaur during ths life of
     the agpolntlnggowar, The letter oannotsaddle
     upon its uuoosssorsappointerrwhore ottlolal
     terns are to begin thereafter. , . .”
          The rule ww sxprsssedas followsby the Suprem
Court of Maine in Pattangallv, Oilman,115 MB. 344, 98
A. 93bl
          ma . . The authorltiasare &enlmouely -
     in favor of the propositionthat, if tho term
     or the appointingpower extehd8 beyond the
     point of tAna when ths veoanoy arises,a
     prospeotlveappointmentmey be made! and
     conversely that Lf the tam of the appoint-
     ing power d06s not extend unti1.eveoancy
     arises in the eppointive offior,no appolnt-
     mnrtnt,
           prospeotlveor otherwise,may be mede
     by that appointingpower. The reason1s
     slrnpls.The appointingp&&r oanriot  fore-
     stall the rlghts and prerogativesof his own
     auooessor by appointingsuaoessorsto office
     beginningafter his yovrarto appoint ha8
     itselfexpired.”
          See also Ivy v, Lusk 11 Le. Ann. 4861 State V.
blerhen,45 N. J. Law 1891 Peoph v, Ward, 107 Gel. 836,
40 Pea, 5381 48 Corpus Uurls, 1 64, p. 9%
                                                                  434
        r               -1




Eoard       of Dlrrotora, Texer Ooll8gr of Art8 B Indurtrler,Faga 8
                               .,


           The untlerlylngrea8ons for these pronouncement8
by the oourtr epply with r8peolel force to tha matter et
hand. Governor O'Dani81 had ennounoed for end hi& been
eleoted to the orflos of United Stats8 Senator. Upon errrum-
lng this offloe h8 would eutomatloellyveoete the offioe
Of Governor and Lisutsnent Gov8rnor Stevenson would beoom8
hi8 8uooe88or. Thereupon, Governor OQanlel~8 appointing
power muld expire,    Xhen tM8 muid ooour via8a matter to
br dsclded by him alone. So long e8 ha ohoes to remein e8
Oovernor it we8 his right to mak8 eppolntmenta to fill
veoenoler In publio offloe whloh had arisen, and to make
prosp8otivr appointments to fill vaoenole8 whloh would
aria8 while he continued to oooupp tho office of dovernor
end we8 po88rssed of the appointing power. During this
time, how8ver he wea, in our opinion, without the power
to make entloipato appolntnentsto fill vacanoles whioh
would erlee after h7:8 appointing power bad termbated.  Thr
paver to fill  veoenoles erlrlng after h8 left the Gover-
nor*8 offio8 18 the prerogative of Oovsrnor %8von8on, hi8
aucoosaor, and oould not br forestalled by any eot ot
Governor OlDeniol, whether under e mlatake of faot or other-
wlae.
          Aotuelly the fact8 oonrlnoingly lndloate that
Governor O%enlel was mer8ly undertaking to fill oBoeno
upon the Board which he oongldered had already arisen.
Doubtleaa he would have made no attempt to fill the thre8
meobsrehlps on the Board of the College had he known et
the time that the offioes would not beoome wcent until
September I.. In any event, it lo the oplnlon of thls,de-
partment that tho aotlon of Corernor OWeni    in na!alng
Mr. Roberts, Mr. Butt and Mr8. King to the Board of Dlreo-
tore of the Tmxe8 Collsgo of Arta & Indu8trie8,under the
faots whloh we have reviewed, 18 of no fore6 and rffsot
end thnt the three menberahipr on the Board whloh will
beooms vacant on September 1, 194l ece 8ubject to being
filled by appointment by Governor 4tevonuon.
                                          Very truly your8